DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021. 
Claims 1-17 remain pending in this application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites an “ORG” without introducing what ORG stands for. The specification, on page 2, recites “a control center, named the ORG”. The Examiner recommends modifying the claim 1 to “A smart toilet system … and a control center (ORG) comprising a body”, or similar.
Claim 1 recites “ORG comprises a housing,,”; please delete one of the repeated commas. 
Claim 2 recites “…system of Claim…”. Please use lower case “c” for the word claim. such as, “…system of claim…”. MPEP 608.01(m) recites that each claim begins with a capital letter and ends with a period. Please make the same changes for claims 3-17.
Claim 2 recites “comprises a vacuuming system and a processor and a processing circuit”. Please change to “comprising a vacuuming system, a processor, and a processing circuit”. 
Claim 3 recites “comprises a processor,,”; please delete one of the repeated commas. 
Claim 4 recites “motions sensors” should be changed to “motion sensors”. 
Claim 5 recites the limitation “a plurality of the plurality of motion sensors”, should be changed to ”the plurality of motion sensors”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “or is affixed to the toilet seat, or is affixed to a toilet bowl”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 1 recites “ORG comprises a body” in line 4. Claim 1 additionally recites “the ORG comprises a housing” in line 7. It is unclear and confusing whether the housing and the body are the same or different and whether the body of ORG is positioned within, near, outside or away from the housing of ORG. 
Dependent claims 2-17 are rejected for depending on rejected claim 1.
Claim 3 recites the limitation “the ORG houses or supports a plurality of motion sensors…”. It is unclear whether the limitations that follow “or” are required or not. 
Claim 3 recites the limitation “and/or” in line 5; it is unclear whether the device includes all of those (motion sensors, lighting elements, etc.) or does it only require one of the listed features.
Claim 4 recites the limitation “the lighting elements” in line 1. It is unclear if this is the same as “a plurality of lighting elements” as in claim 3 or not. 
Claim 4 recites the limitation “body weight sensors” in lines 1 and 2. It is unclear if this is the same “a plurality of body weight sensors” as in claim 3 or not. 
Claim 4 recites the limitation “impedance photoplethysmography sensors” in line 2. It is unclear if this is the same “a plurality of impedance photoplethysmography sensors” as in claim 3 or not.
Claim 8 recites “VET”; it is unclear what VET stands for and what it includes.
Claim 8 recites the limitation “a plurality of rear odor openings” in line 3; it is unclear if this is the same as claim 1 or not. 
Claim 16 recites “VET”; it is unclear what VET stands for and what it includes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20160338556 granted to Payziev et al. (hereinafter “Payziev”).
Regarding claim 1, Payziev discloses a smart toilet system (para 0011 “toilet ventilation system”), the smart toilet system comprising: a toilet seat (toilet seat 14, fig 3); a toilet seat cover (fig. 7, toilet seat cover 36); and an ORG (para 0034 “toilet ventilation system 10”) comprising a body, the ORG having hollow regions within the body of the ORG (fig. 6); 
and the ORG comprises a plurality of front odor openings (ventilation inlet 30, figs 1-8) and a plurality of rear odor openings (ventilation outlet64, figs 1-8); and the ORG comprises a front end (figs 1-8, any side can be the front end); and the ORG comprises a housing,, (housing 12, para 0041, fig. 3) and wherein the housing comprises a top surface, a bottom surface, and a plurality of side surfaces (figs 1-8, para 0043 discussing the bottom housing platform and top housing platform…); and wherein the front end of the ORG is located on the toilet seat, or is affixed to the toilet seat, or is affixed to a toilet bowl (fig. 3).

Regarding claim 16, Payziev discloses the smart toilet system of Claim 1, in which the smart toilet system further comprises a fan deodorizer, a vacuuming system, and may comprise a VET providing connection to a bathroom exhaust fan, and in which the smart toilet system removes odor through the ORG whereby the vacuuming system and the rear odor openings remove odor (para 0038, fig. 9).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No.20160338556 granted to Payziev et al. (hereinafter “Payziev”) in view of US Pat Pub No. 20190369085A1 granted to Tan et al. (hereinafter “Tan”).
Regarding claim 2, Payziev discloses the smart toilet system of Claim 1, and discloses having a controller to selectively provide power to the fan (para 0005, which is understood to operate as a vacuuming system).  However, Payziev fails to explicitly disclose having a processor and a processing circuit within the controller. Tan teaches a similar toilet system having a processor (para 0045, processor 452) and a processing circuit (para 0045-0056) in order to operate the system. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide a processor and a processing circuit to operate the system.

Regarding claim 3, Payziev discloses the smart toilet system of Claim 1, and discloses having a weight sensor or a motion sensor as shown in figure 9 in order to detect the presence of the sitting obdy and supply power to the fan (para 0053) but fails to disclose in which the ORG further comprises a processor,, and the ORG further comprises an ORG-processing-unit, and in which the ORG houses or supports a plurality of motion sensors, a plurality of lighting elements, a plurality of body weight sensors, a plurality of impedance photoplethysmography sensors, a glucose monitor, and/or a plurality of infrared lights, collectively a plurality of sensors, and wherein the plurality of sensors are in electrical communication with the ORG-processing-unit, and wherein the ORG- processing-unit communicates a plurality of data and input received from the ORG and the plurality of sensors to the processor.
Tan teaches a similar toilet system having a processor (para 0045, processor 452) and a processing circuit (para 0045-0056) in order to operate the system; Tan discloses in which the ORG further comprises a processor (para 0045-0046 “processor”),, and the ORG further comprises an ORG-processing-unit (paras 0045-0046), and in which the ORG houses or supports a plurality of motion sensors, a plurality of lighting elements, a plurality of body weight sensors, a plurality of impedance photoplethysmography sensors, a glucose monitor, and/or a plurality of infrared lights (paras 0068-0081 discussing various sensors. such as “The one or more sensors 61 can be incorporated into or with the seat assembly 3, the base 2, the housing 520, foot platform and/or other parts of the toilet.”, light sensors, proximity sensors, fingerprint sensors, audio sensors, biometric sensors, weight sensors…), collectively a plurality of sensors, and wherein the plurality of sensors are in electrical communication with the ORG-processing-unit, and wherein the ORG- processing-unit communicates a plurality of data and input 
Regarding claim 4, Payziev as modified by Tan (hereinafter “modified Payziev”) renders the smart toilet system of Claim 3, Payziev discloses in which any of the lighting elements, the body weight sensors, the infrared lights, or the impedance photoplethysmography sensors may be activated or de-activated based on an input to at least one of the one or more of the motions sensors (para 0053).
Regarding claim 5, modified Payziev renders the smart toilet system of Claim 3 obvious as recited hereinabove, Payziev discloses in which a plurality of the plurality of motion sensors is located at a plurality of tips of the ORG (para 0014).
Regarding claim 6, modified Payziev renders the smart toilet system of Claim 3, Tan teaches in which the infrared lights may be placed under or on an upper surface of the toilet seat and/or at an inner side of the toilet seat (para 0065 “The sensor 61 can include a light sensor (e.g., infrared light, laser, etc.) to test blood sugar levels or oxygen levels, which can be used to monitor diabetes.”…para 0067 “sensor 61, which can be located anywhere on the toilet 1, 501 and can be configured to collect sensor data from one or more users”), and the glucose monitor and the impedance photoplethysmography sensors may be disposed on the toilet seat cover  it is further understood that the biometric sensor could be a glucose monitoring sensor).  

Regarding claim 7, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which the ORG further comprises an optical sensor waste analyzer, wherein the optical sensor waste analyzer scans and analyzes one or more samples of a user's urine and/or fecal matter for diagnosis or treatment of medical conditions or diseases, including but not limited to COVID- 19 and comorbidities for COVID-19. Tan teaches in which the ORG further comprises an optical sensor waste analyzer, wherein the optical sensor waste analyzer scans and analyzes one or more samples of a user's urine and/or fecal matter for diagnosis or treatment of medical conditions or diseases, including but not limited to COVID- 19 and comorbidities for COVID-19 (para 0004, 0037-0045 “analyzer of the system analyzes the urine on the test strip and outputs health data of the user.”) this allows the urine collection system to analyze the test urine from a user and provide output health data of the user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide monitoring the user’s waste in order to provide the predictable result of analyzing the test urine from a user and provide output health data of the user.

Regarding claim 8, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which the ORG further comprises a rear bidet sprayer head, a front bidet sprayer head, a user arm controller, a toilet paper wiper system, a plurality of rear odor openings, and an odor removal system through a VET. Tan discloses in which the ORG further comprises a rear bidet sprayer head (para 0041 “The seat assembly 203 can, optionally, be integrated with a bidet wand 237, as shown in FIG. 9”), a front bidet sprayer head (figs. 9-10), a user arm controller (para 0064 “The side panel 574 is an (e.g., a user interface, communication interface 65, etc.) allowing a user to control all of the functions of the system 570 and/or the toilet to which the system 570 is couple”), a toilet paper wiper system (the claim does not require any details regarding the toilet paper wiper system, therefore, it is noted that it is well known to provide toilet paper that can be used manually to wipe), Tan teaches having a plurality of rear odor openings, and an odor removal system through a VET (deodorizing device 81, air duct 812, air outlet duct 813).  This allows the bidet wand to wash the user of the toilet as well as the features of the toilet during cleaning cycle. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide the predictable result of providing the bidet wand to wash the user of the toilet as well as the features of the toilet during cleaning cycle.
Regarding claim 9, modified Payziev renders the smart toilet system of Claim 8 obvious as recited hereinabove, Tan teaches in which the user arm controller contains a UAC-processing-unit, which UAC-processing-unit provides input from the user arm controller to an ORG-processing-unit of the ORG (para 0046 “the control system can connect to a workstation, another external device, such as a user input device 64 (e.g., remote control, on toilet 
Regarding claim 10, Payziev discloses the smart toilet system of Claim 1, but fails to disclose further comprising a vessel which is temperature-controlled and/or insulated, and is used to regulate water temperature from a water supply and/or supply water that is at a comfortable temperature to a rear bidet sprayer head and/or to a front bidet sprayer head. Tan teaches further comprising a vessel which is temperature-controlled and/or insulated, and is used to regulate water temperature from a water supply and/or supply water that is at a comfortable temperature to a rear bidet sprayer head and/or to a front bidet sprayer head (para 0060).  This allows for dispensing water at a controlled pressure and temperature to the liking of the user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide the predictable result of personalizing the dispensed water from the bidet.

Regarding claim 11, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which the smart toilet system further comprises a remote control, and wherein the remote control is implemented as one or more software applications used to store, log, track, and/or share information related to diagnosis or treatment of medical conditions or diseases, including but not limited to COVID-19 and comorbidities for COVID-19. Tan teaches in which the smart toilet system further comprises a remote control, and wherein the remote control is  Payziev yviez with the teachings of Tan to provide the predictable result of accessing, storing and transmitting information regarding various components of the control system.

Regarding claim 12, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which the toilet seat further comprises a smooth flush finish, which smooth flush finish may be fitted at the top of the toilet seat or may cover part of the surface of the top of the toilet seat, and wherein the smooth flush finish further comprises a plurality of impedance photoplethysmography sensors, a plurality of infrared lights, a plurality of electrodes, and a plurality of temperature sensors, and a sticker attachment. Tan teaches in which the toilet seat further comprises a smooth flush finish, which smooth flush finish may be fitted at the top of the toilet seat or may cover part of the surface of the top of the toilet seat, and wherein the smooth flush finish further comprises a plurality of impedance photoplethysmography sensors, a plurality of infrared lights, a plurality of electrodes, and a plurality of temperature sensors, and a sticker attachment (para 0013, 0072, it is known to provide a smooth and flush finish on the seat in order to reduce discomfort to the patient while using the toilet). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev by 
Regarding claim 13, modified Payziev renders the smart toilet system of Claim 12 obvious as recited hereinabove, Tan teaches in which the plurality of electrodes transmits sound waves from the toilet seat (para 0046, 0059 “The toilet 1 can include one or more than one speaker 63 (FIG. 5) integrated into the base 2, the seat assembly 3, and/or located remotely from the toilet 1”).  
Regarding claim 14, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which an intense pulse light is disposed at or approximately at a top and center position of the toilet seat cover. Tan teaches in which an intense pulse light is disposed at or approximately at a top and center position of the toilet seat cover (para 0068 “emit one or more laser pulses”…para 0072 “The one or more sensors 61 can be incorporated into or with the seat assembly 3, the base 2, the housing 520, foot platform and/or other parts of the toilet.”).  This allows the light sensor to detect the position of the user. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide the predictable result of detecting the position of the user.
Regarding claim 15, Payziev discloses the smart toilet system of Claim 1, but fails to disclose further comprising one or more of an electronic blood pressure cuff-defibrillator-electrode. Tan teaches further comprising one or more of an electronic blood pressure cuff-defibrillator-electrode (para 0077, it is known to take the blood pressure of a user using a cuff-defibrillator).  This allows for detecting the blood pressure of the user among other biometric 
Regarding claim 15, Payziev discloses the smart toilet system of Claim 1, but fails to disclose in which the smart toilet system further comprises an automatic flush mechanism comprising a toilet handle, and a switch, wherein the switch is attached to a toilet tank, and wherein the switch actuates a rodded handle. Tan teaches in which the smart toilet system further comprises an automatic flush mechanism comprising a toilet handle, and a switch, wherein the switch is attached to a toilet tank, and wherein the switch actuates a rodded handle (para 0054, fig. 24). This allows for automatically operating the toilet’s features based on identifying the user and via the controller. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Payziev with the teachings of Tan to provide the predictable result of automatically operating the toilet’s features based on identifying the user and via the controller.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200393442 granted to Hall et al.; US20180303466A1 granted to Kashyap et al.; 20020035749 granted to Prisco et al.; 20170073952 granted to Slover; 20140059750 granted to Bochnik.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792